ORDER

PER CURIAM.
Employee appeals from a final award of the Labor and Industrial Relations Commission (Commission) denying his claim for Workers’ Compensation benefits. The Administrative Law Judge found that claimant was not entitled to benefits because she failed to give employer adequate notice of her injury, and this decision was affirmed by the Commission. We affirm. The order of the Commission is supported by competent and substantial evidence on the whole record, and an extended opinion would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).